Citation Nr: 1513569	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  08-30 913	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for residuals of a shell fragment wound to the right leg.

2.  Entitlement to service connection for residuals of a shell fragment wound to the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1973, with additional service in the National Guard.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Houston, Texas RO currently has jurisdiction.  

The Veteran appeared at a hearing before the undersigned in May 2011.  A transcript of the hearing is in the Veteran's file. 

In May 2014, the Board denied the claim to reopen service connection for residuals of a shell fragment wound to the right thigh.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the May 2014 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

The underlying service connection claim is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).




FINDINGS OF FACT

1.  An August 1977 rating decision denied service connection for residuals of a shell fragment wound to the right leg (then characterized as a claim for service connection for a right knee disability); the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  A July 2002 rating decision confirmed a previous denial of service connection for residuals of a shell fragment wound to the right leg; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

3.  Evidence received since July 2002 is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 1977 rating decision confirming a previous denial of service connection for residuals of a shell fragment wound to the right leg is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).  

2.  The July 2002 rating decision confirming a previous denial of service connection for residuals of a shell fragment wound to the right leg is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

3.  The criteria to reopen the claim of service connection for residuals of a shell fragment wound to the right leg are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim to reopen.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

Claim to Reopen

The Veteran filed a claim to reopen service connection for residuals of a shell fragment wound to the right leg (then characterized as a claim for service connection for a right knee disability) in August 1977.  By a September 1977 rating decision, the RO denied the claim of service connection.  The RO determined that there was no evidence that a right leg injury was incurred during service.  The Veteran was notified of the decision and his appellate rights by a letter later that month.  He did not appeal or submit new and material evidence within the one year appeal period; thus, the Board finds that the rating decision is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).  

An April 2002 application to reopen the claim was denied by a July 2002 rating decision.  The Veteran was notified of the adverse decision, and his rights to appeal, in an August 2002 letter. 

Later in August 2002 the Veteran, by his representative, submitted a request for a VA examination.  In pertinent part, the letter reads "I'm requesting another Compensation and Pension exam because the veteran was unable to make his appointment due to a family emergency.  [The Veteran] is willing to report for a new exam."  The parties to the December 2014 JMR encouraged the Board to consider whether this letter constitutes a timely filed notice of disagreement (NOD) to the July 2002 decision.  

A timely and adequate NOD is one that is received by VA within one year after the date of notice of an adverse decision and expresses dissatisfaction or disagreement with an adjudicative determination by the AOJ.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014).  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that specific determination.  38 C.F.R. § 20.201; see Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (an effective NOD need not contain any magic words or phrases).  As the parties pointed out in the JMR, VA must liberally interpret written communications which may constitute a notice of disagreement under the law.  See Gallegos v. Gober, 14 Vet. App. 50 (2000); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented.").  

The Veteran is only required to disagree with the result of the adjudication, in this case the denial of the claim to reopen, with the simplest expression of disagreement.  For purposes of advancing a NOD, a veteran is not required to disagree with the particulars of a specific item of evidence or to state any particular factual or legal error.  An appellant only need to broadly indicate disagreement with an outcome on an issue, without the need to identify any reason for their disagreement.  See Collaro v. West, 136 F.3d 1304, 1309 (Fed. Cir. 1998) (stating that the statutory and regulatory regime that Congress created to protect veterans allows a claimant to file only a "vague NOD" and at a later date "cut the rough stone of his NOD to reveal the . . . radix of his issue that lay within").

In this case, the Veteran did not make even a minimal statement identifying the benefit denied, or the rating decision, or make any timely expression of disagreement with the denial of the claim to reopen.  There is no statement upon which even liberal construction could aid in forming a NOD.  See Garlejo v. Brown, 10 Vet. App. 229, 233-34 (1997); Phillips v. Brown, 10 Vet. App. 25, 34 (1997) (holding that a veteran's statement did "not purport to disagree with an RO decision . . . or . . . the failure of the RO to render such a decision"); Allin v. Brown, 10 Vet. App. 55, 58 (1997) (the mere submission of net worth and employment statement form, in the absence of a statement on the form identifying some disagreement with the rating decision, is not a NOD; writing expressed no dissatisfaction with the rating decision or a desire for appellate review).  The Board thus finds the August 2002 request for a VA examination does not constitute an adequate NOD.  The July 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

The Veteran filed the claim that is presently on appeal in September 2004.  Evidence received in connection with this claim includes statements from his fellow servicemembers, attesting to their knowledge of the Veteran's in-service shell fragment wound to the right leg.  A July 2008 VA examination noted that the Veteran suffered a "muscle contusion" of the right leg during service as a result of a shell fragment wound.  In a May 2011 letter, the Veteran's wife described her personal observations of the Veteran's right leg injuries, and indicated that the Veteran told her that he had been hit by shrapnel during service.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the July 2002 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The Veteran is competent to report that he incurred a wound to his right leg after being hit by shrapnel.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  His fellow service members and his wife are competent to report that they personally observed the Veteran's wounds, that they observed the Veteran recuperating from wounds, and/or that the Veteran told them about the injury and his wounds at the time.  Layno v. Brown, 6 Vet. App. 465 (1994).  Based on the Veteran's stated history, the July 2008 VA examiner found that the Veteran had suffered a muscle contusion as a result of the shell fragment wound.  

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because the statements suggest that the Veteran incurred a shell fragment wound to the right leg during service, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  When the claim was previously denied, the determination was that there was no competent evidence that a shell fragment wound to the right leg was incurred during service. Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a shell fragment wound to the right leg, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  

Accordingly, the Board finds that the claim of entitlement to service connection for residuals of a shell fragment wound to the right leg is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim to reopen service connection for residuals of a shell fragment wound to the right leg is granted.  

REMAND

Although the Veteran is competent to report that he incurred a shell fragment wound to the right leg in service, a claim for service connection requires evidence of a current disability that is the result of the in-service injury.  Although the Veteran has reported pain and weakness of the right knee joint, a July 2008 VA examination report found that the Veteran does not have any residuals of that injury. 

The Veteran asserts that he was discharged from the Texas Army National Guard as a result of his shell fragment wound residuals.  His service treatment records have not been requested from his National Guard unit, and must be obtained.  38 C.F.R.  § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has also asserted that his right leg injury negatively impacts his employment at the Corpus Christi Army Depot.  His employment records have not been requested or received from the Office of Personnel Management (OPM).  These must be obtained upon remand.  Id.

Updated VA treatment records must also be obtained.  Id.  

The July 2008 VA examiner diagnosed a muscle contusion with minimal residuals, but then went on to state that the Veteran does not have a current disability affecting his right leg.  A new VA examination must be obtained in order to resolve these contradictory statements.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the appeal is REMANDED for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's VA treatment records since March 2008.  

2.  Associate with the claims file, physically or electronically, all of the Veteran's service treatment records from the Texas Army National Guard, or any other agency tasked with maintaining these records.  If such records do not exist or are unavailable, a negative response must be obtained and the Veteran must be notified.

3.  Associate with the claims file, physically or electronically, all of the Veteran's medical records from Corpus Christi Army Depot/Office of Personnel Management (OPM).  If such records do not exist or are unavailable, a negative response must be obtained and the Veteran must be notified.

4.  Then, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:  

a.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current disability of the right leg.  

If he does not have a current disability, the examiner must specifically say so.

b.  If he does have a current disability, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it is the result of the shell fragment wound injury he sustained during service.  

In providing the above opinions, the examiner should clarify whether the Veteran had a diagnosed disability at the time of the July 2008 VA examination.

In offering each of these opinions, the examiner is to accept as fact the Veteran's report of sustaining such a non penetrating shell fragment wound during service.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


